Citation Nr: 1633781	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-13 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for a right shoulder disability.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Navy from July 1973 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to increased ratings for a right shoulder disability and a right knee disability and entitlement to service connection for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran began experiencing symptoms of tinnitus while in service, and he has continued to experience them since separation from service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds no reason to doubt the Veteran's credibility.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.

In his February 2011 service connection claim, he reported that he was exposed to acoustic trauma while assigned to an air base as he was exposed to jet and prop noise.  He also reported being exposed to loud vehicle noises while working in warehouses.  

In September 2011, the Veteran was afforded a VA examination for his tinnitus.  He reported having constant tinnitus.  The examiner diagnosed the Veteran with tinnitus.

In his January 2014 substantive appeal, the Veteran reported that during his active service, he did not pay attention to the ringing in his ears as he had more important things to do.  He reported having experienced tinnitus prior to his separation from service.

The Veteran has credibly reported that he began experiencing ringing while in service and that it continues to the present day.  The Veteran has been diagnosed with tinnitus.

As such, the criteria for service connection for tinnitus have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 

ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the Veteran's increased rating claims for his right shoulder and right knee disabilities, he was last afforded an exam for his right shoulder in October 2014 and afforded an exam for his right knee in January 2010.  In his May 2016 substantive appeal, the Veteran reported additional right shoulder symptoms and diagnoses.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, new examinations are required to evaluate the current nature and severity of the Veteran's right shoulder and right knee disabilities.

Regarding the Veteran's service connection claim for his left knee disorder, he asserts that his left knee disorder is secondary to a service-connected disability.  The Veteran asserts that he placed stress on his left knee as a result of his right knee disability.  The Veteran asserts that the previous VA examiner did not consider his statements and instead reported an event that did not occur.  Having reviewed the opinion, the examiner explained why she did not believe that the Veteran's left knee meniscal tear was the result of his service connected right knee disability.  However, given the passage of time since that examination and the Veteran's reports of additional left knee problems since that time, a new VA examination is found to be appropriate.


 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right shoulder and right knee disabilities.

2.  Schedule the Veteran for a VA examination to assess the etiology of his left knee disorder.

The examiner is asked to answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's left knee disorder was caused by his service-connected disabilities, to include his right knee and right ankle disabilities?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's left knee disorder was aggravated by (i.e. permanently made worse) his service connected disabilities, to include his right knee and right ankle disabilities?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In addition, if aggravation is found, the examiner should opine on the effects on the Veteran's ability to work.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

3.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


